OPINION — AG — ** COOPERATIVE CORPORATIONS ACT — NON PROFIT ** TITLE 18, " COOPERATIVE CORPORATIONS " ORGANIZED AND OPERATING UNDER THE " COOPERATIVE CORPORATIONS ACT "; 18 O.S. 421 [18-421] ET SEQ., MAY ELECT UNDER THE " COOPERATIVE MARKETING ASSOCIATIONS ACT "; 2 O.S. 361 [2-361] ET SEQ., AS THEREIN PROVIDED, TO AMEND THEIR ARTICLES OF INCORPORATION TO COME UNDER THE " COOPERATIVE MARKETING ASSOCIATIONS TACT ". HOWEVER, WE FIND NO AUTHORITY ALLOWING ANY OTHER TYPE OF TITLE 18 CORPORATION TO SO ELECT. TO THE EXTENT A.G. OPINION NO. 71-114  MAY BE INTERPRETED TO PROHIBIT THE ELECTION OF A TITLE 18 " COOPERATIVE CORPORATION " TO AMEND ITS ARTICLE OF INCORPORATION TO COME UNDER THE " COOPERATIVE MARKETING ASSOCIATIONS ACT ", IT IS HEREBY EXPRESSLY WITHDRAWN OR MODIFIED. (CORPORATIONS, AUTHORITY, CHARITABLE ORGANIZATIONS, AMEND IT ARTICLES OF INCORPORATIONS, STOCK) CITE: 2 O.S. 361 [2-361], 2 O.S. 361 [2-361](B), 18 O.S. 1.3 [18-1.3], 18 O.S. 421 [18-421] [18-421], OPINION NO. 71-114 (WITHDRAWN, OVERRULED) (MICHAEL C. CONAWAY)